Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Dwight Lenore Beck is suspended from the practice of law for two years, with the suspension stayed in its entirety, subject to a two-year period of probation with the following conditions: a. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the status of his practice of law and the nature and extent of his compliance with the conditions of probation; b. Respondent shall notify the Administrator within 14 days of any change of address; c. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigations; d. Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation; e. Respondent shall abstain from the usage of alcohol and any unprescribed controlled substances; f. Respondent shall, upon request by the Administrator, submit to random substance testing by a mental health professional or facility approved by the Administrator, within eight hours of receiving notice by the Administrator that he shall submit to the testing. The results of the tests shall be reported to the Administrator. Respondent shall pay any and all costs of such testing; g. Respondent shall participate in Cocaine Anonymous, Narcotics Anonymous and/or another comparable 12-step self-help program by attending at least three meetings per week. Respondent is to maintain a log of his attendance at the meetings and submit it to the Administrator with his quarterly reports; h. Respondent shall maintain a sponsor in the 12-step program and shall provide the name, address and telephone number of the sponsor to the Administrator within fourteen days of being placed on probation. Respondent shall request that the sponsor communicate with the Administrator in writing on a quarterly basis regarding respondent’s participation and progress in the 12-step program and report any lapses in sobriety or usage of unprescribed controlled substances to the Administrator within 72 horns of his knowledge of that usage; i. Respondent shall report to the Administrator any lapse in his sobriety or usage of any unprescribed controlled substances within 72 hours of that usage; and j. Probation shall be revoked if respondent is found to have violated any of the terms of this probation, and the two-year suspension shall commence from the date of the determination that any term of probation has been violated. Respondent Dwight Lenore Beck shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension/probation.